 

 

 

 

 

 

 

 

 

 

| USDC SDNY
DOCUMENT ;
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED ~
SOUTHERN DISTRICT OF NEW YORK DOC #: ‘
DATE FILED:
GE CHUN WEN, on behalf of herself and =
others similarly situated, 15cv10186 (ER) (DF)
Plaintiff, SCHEDULING ORDER
FOR A DAMAGES INQUEST
-against-
HAIR PARTY 24 HOURS INC.

d/b/a Hair & Spa Party 24 Hours;

HAIR 24 HOURS, INC.

d/b/a Hair & Spa Party 24 Hours;

JIHEE SPROCH KIM a/k/a Jenny Kim
a/k/a Ji Xi Kin and JIN WOO AHN a/k/a
Jinu Sproch

Defendants.

 

 

DEBRA FREEMAN, United States Magistrate Judge:

On October 29, 2018, the Honorable Edgardo Ramos., U.S.D.J., referred this wage-and-
hour case to this Court for the purpose of conducting an inquest, with respect to the amounts that
should be awarded to plaintiff Ge Chun Wen (“Plaintiff”), upon the default of defendants Hair
Party 24 Hours Inc., d/b/a Hair & Spa Party 24 Hours (“Hair Party”), Hair 24 hours, Inc., d/b/a
Hair & Spa Party 24 Hours (“Hair 24”), Jihee Sproch Kim a/k/a Jenny Kim a/k/a Ji Xi Kin
(“Kim”) and Jin Woo Ahn a/k/a Jinu Sproch (“Ahn), (collectively, “Defendants”). A review of
the Court’s Docket shows that, in connection with her motion for a default judgment (Dkt. 32),
as well as an Affidavit from her counsel (Dkt. 33), setting out the amounts claimed to be due
from Defendants in damages, interest, attorneys’ fees, and costs, as well as the basis for those

claims. It also appears from the Docket that Plaintiff served her motion papers on Defendants.

(See Dkt. 38.)
Although the well-pleaded allegations of the Complaint establish Defendants’ liability on
the pleaded claims, Defendants are still entitled to be heard by the Court, if they wish to contest
the amount of the damages, interest, fees, and costs being sought by Plaintiff. Accordingly, it is
hereby ORDERED that:

1. If Defendants wish to contest the amounts being requested by Plaintiff, then,
no later than February 24, 2020, they shall submit to the Court their responses to the damages
calculations and the fee application that are set out in Plaintiff's motion for a default judgment.

2 Defendants Hair Party and Hair 24 are cautioned that, as corporate entities, they
may not appear in this Court without an attorney. For this reason, any response to Plaintiff's
damages/fee submissions that they may wish to file, including any request for a hearing on
damages, must be made through counsel, in order for that response to be considered by the
Court.

3s If they wish, the individual defendants, Kim and Ahn, may proceed pro se
(in other words, without counsel) in filing their responses to Plaintiff's submissions. If Kim and
Ahn choose to proceed pro se in connection with this damages inquest, then they should file their
responses by mailing or otherwise delivering them to this Court Pro Se Office, which is located
at the United States Courthouse, 40 Centre Street, Room 105, New York, New York 10007.

4, IF DEFENDANTS FAILS TO RESPOND TO PLAINTIFF’S SUBMISSIONS
BY FEBRUARY 24, 2020, THEN THIS COURT WILL PROCEED TO ISSUE A REPORT
AND RECOMMENDATION CONCERNING DAMAGES ON THE BASIS OF PLAINTIFF’S
WRITTEN SUBMISSIONS ALONE. FURTHER, THIS COURT WILL NOT HOLD A
HEARING ON DAMAGES, UNLESS ANY DEFENDANT REQUESTS A HEARING, IN

WRITING, BY FEBRUARY 24, 2020. See Action S.A. v. Marc Rich & Co., 951 F.2d 504, 508
(2d Cir. 1991) (Fed. R. Civ. P. 55(b)(2) “allows but does not require . .. a hearing”); Fustok v.
ContiCommodity Servs. Inc., 873 F.2d 38, 40 (2d Cir. 1989) (“[I]t [is] not necessary for the
District Court to hold a hearing, as long as it ensured that there was a basis for the damages
specified in a default judgment.”).

2 Plaintiff is directed to serve a copy of this Order on Defendants and to file proof
of service no later than January 31, 2020.

Dated: New York, New York
January 24, 2020

SO ORDERED

Ll Z72____
DEBRA FREEMAN
United States District Judge

Copies to:
Plaintiff's Counsel (via ECF)

Jin Woo Ahn a/k/a Jinu Sproch
450 Park Avenue South
New York, NY 10016

Jihee Sproch Kim a/k/a Jenny Kim a/k/a Ji Xi Kin
450 Park Avenue South
New York, NY 10016

Hair Party 24 Hours Inc.

d/b/a Hair & Spa Party 24 Hours
450 Park Avenue South

New York, NY 10016

Hair 24 Hours, Inc,

d/b/a Hair & Spa 24 Hours
450 Park Ave South

New York, NY 10016
